Citation Nr: 0942780	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The appellant served on active duty from May 2005 to August 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The appellant's type I diabetes mellitus pre-existed entry on 
active duty for training and was not aggravated by service 
during active duty for training. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In correspondence in September 2005, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The appellant served in the U.S. Air Force with additional 
service in the Rhode Island Air National Guard.  The 
appellant contends that his diabetes mellitus first 
manifested during active duty for training, or alternatively 
was aggravated by active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, 
including diabetes mellitus may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The term "active service" includes active duty; any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting 
condition alone are not sufficient to rebut the presumption 
of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service personnel records showed that the appellant was 
ordered to initial Active Duty for Training starting May 24, 
2005.  He received an honorable discharge after three months 
and six days of active service.  The certificate of release 
or discharge from active service showed that the discharge 
was an entry level separation for a disability that existed 
prior to service.  

National Guard service treatment records showed that the 
appellant underwent an enlistment physical examination in 
June 2004.  The appellant denied any diabetes problems.  No 
blood glucose testing was performed but urinalysis testing 
was negative.  The appellant entered active duty for basic 
training and arrived at the training base on May 25, 2005.  

On May 28, 2005, the appellant was admitted to the base 
hospital with symptoms of polyuria, polydipsia, dysuria, and 
one episode of hematuria.  The initial diagnosis was diabetic 
ketoacidosis.  The appellant was treated with insulin and 
oral medication.  The appellant was also diagnosed with 
atypical pneumonia and treated successfully.  He was 
discharged from the hospital after seven days with a final 
diagnosis of new onset diabetes mellitus.  The appellant was 
restricted from all physical exercises and marching and was 
limited to indoor, sitting duties.  The disease type was not 
determined pending further testing.  The attending physician 
noted that the appellant required frequent blood glucose 
monitoring and a duty location near a medical center.  He was 
unqualified for worldwide duty.  Three days later, a medical 
board evaluated the appellant's fitness for continued service 
and determined that the appellant's diabetes existed prior to 
service and was not aggravated by service.  

In a June 2005 letter, the appellant objected to the 
conclusions of the medical board, noting that he had no 
symptoms of diabetes at the time of National Guard enlistment 
or during inactive service.  He contended that certain 
laboratory results at the time of hospitalization were not 
adequate to determine the date of onset of his disease and 
that a narrative summary by a physician noted that his new 
onset diabetes was exacerbated by stress and high caloric 
intake associated with basic training.  The appellant 
contended that his diabetes was triggered or aggravated by 
the stress of basic training.  

In the third week of June 2005, the appellant received 
emergency treatment for a hypoglycemic episode.  The 
attending physician noted that the appellant had been 
compliant with his insulin regimen but had been experiencing 
recent respiratory infection symptoms.  However, a chest X-
ray was negative and the appellant was released with no 
diagnosis of a chronic respiratory disorder or no change in 
insulin or diet regimen.  

Later in June 2005, a physical evaluation board found that 
the appellant's diabetes existed prior to service and was not 
aggravated by service and that the appellant was permanently 
unfit for further service because of a physical disability.  
The appellant initially expressed disagreement.  However, In 
July 2005, the appellant indicated in writing his agreement 
with the findings and recommendations of the physical 
evaluation board.  In August 2005, the Secretary of the Air 
Force determined that the appellant was unfit for further 
service because of a physical disability that existed prior 
to service and was not aggravated by service.  The Secretary 
approved the appellant's discharge effective later in August 
2005.   

In December 2005, a VA nurse practitioner noted that the 
claims file was not available but that the appellant brought 
a copy of the partial records for review.  The examiner 
summarized the appellant's medical treatment on active duty 
for training that was consistent with the service treatment 
records.  The appellant reported that since service he 
continued an insulin regimen, gained 70 pounds on a diabetic 
diet, experienced several hypoglycemic reactions, and was 
hospitalized on one occasion.  The appellant denied any 
restriction of activities or diabetic vision or vascular 
symptoms other than partial erectile dysfunction.  The nurse 
practitioner diagnosed diabetes type I since May 2005 but did 
not comment on whether the disease was incurred or aggravated 
by stress and high caloric intake at the start of basic 
training.  

With his March 2006 statement identified as a notice of 
disagreement, the appellant submitted excerpts from a medical 
journal and an internal medicine reference text.  In the 
journal article, the appellant highlighted a sentence in 
which the authors indicated that other researchers suggested 
that several physical stressors such as illness or trauma 
have been shown to cause hyperglycemia and eventual 
ketoacidosis in patients with type I diabetes.  The 
researchers referred to surgical stress and life stress in 
children.  In one page of the text reference, the appellant 
highlighted portions of a paragraph that noted that the onset 
of insulin dependent diabetes could occur late in life with 
abrupt symptoms such as thirst, excessive urination, 
increased appetite and weight loss followed by ketoacidosis 
during an intercurrent illness.  He highlighted an excerpt 
from another edition of the text that noted that a transition 
from glucose intolerance to frank diabetes might occur during 
infections or puberty.  The appellant also submitted copies 
of letters written to his mother three days after his initial 
hospitalization and again in July 2005 in which he described 
degradation and contempt by supervisors for those trainees 
awaiting medical separation, restrictions on telephone use, 
and meals that precluded proper maintenance of diet. 

In April 2006, the appellant received VA emergency hospital 
care for symptoms of muscle aches and a bitten tongue.  A VA 
neurologist noted that the appellant most likely experienced 
an insulin induced hypoglycemic grand mal seizure

In September 2006, a VA physician noted a review of the 
appellant's military service and December 2005 VA 
examination.  The physician noted that the appellant had 
diabetes type I and noted that one theory of etiology for the 
disease is an autoimmune response to a previous viral or 
other kind of infection.  In order to develop clinical 
diabetes type I, over 90 percent of the insulin producing 
cells of the pancreas have to be destroyed and insulin 
production has to cease in order for an individual to develop 
insulin dependent diabetes which takes place over at least 
several months to a year.  The physician noted that it was 
unlikely that the process occurred in one week and, whatever 
the initiating event, it was not during military service.  
The physician also noted that it was unlikely that one week 
of service in training or in a barracks would influence the 
course of the disease.   The physician concluded that it was 
very unlikely that the appellant's insulin dependent diabetes 
was caused or aggravated by one week of service.   

In an October 2006 substantive appeal, the appellant 
contended that the December 2005 VA examination was 
inadequate because the examiner did not review the service 
treatment records that showed normal weight and urinalysis in 
June 2004, the military physician's statement that the onset 
of diabetes was exacerbated by stress and diet, and that he 
was also treated for pneumonia which was a contributing 
factor.  He also referred to an Air Force standing order that 
provided guidance on the high incidence of pneumonia among 
basic trainees.  He contended that his disease was aggravated 
by his placement with other airmen with disciplinary and 
medical problems, prohibition of physical exercise, and 
instructors who did not permit proper regulation of insulin 
dosages that forced him to regulate his blood sugar with 
increased carbohydrate intake.  

Regrettably, in a November 2006 supplemental statement of the 
case, the RO incorrectly interpreted the provisions of 
38 C.F.R. § 3.6 by noting that diabetes incurred during a 
period of active duty for training was not a "covered 
disease."  Active military, naval, and air service includes 
any period of active duty for training in which an individual 
was disabled from a disease or injury incurred or aggravated 
in the line of duty.  38 C.F.R. § 3.6 (a).  However, the RO 
also referred to evidence of record that the diabetes existed 
prior to service and was not aggravated by service. 

The Board concludes that service connection for diabetes 
mellitus is not warranted.  The National Guard records showed 
that the appellant was in sound condition at the time of 
entry into the Guard.  As no physical examination was 
obtained at the time of entry on active service, the 
appellant is presumed to have been in sound condition at that 
time.  However, the Board concludes that there is clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. 

The Board places greatest probative weight on the explanation 
and conclusion of the VA physician in September 2006 and on 
the conclusions of the members of the Air Force medical and 
physical evaluation boards who determined that the 
appellant's diabetes pre-existed active duty service.  The 
Air Force medical officers did not provide a rationale for 
their decision but noted that they considered clinical 
records, laboratory findings, and physical examination 
reports.  The VA physician also noted a review of the history 
and explained that the etiology of diabetes was not known but 
that the disease process could not develop after a short time 
on active duty.  Although the physician indicated that the 
elapsed time was one week, the records showed that the 
appellant experienced an episode of ketoacidosis after three 
days of basic training.  The Board notes that the military 
physician who noted that the inciting event was exacerbated 
by stress and high caloric intake was referring to the 
symptoms associated with the ketoacidosis reaction and 
subsequent hospital admission, not the etiology and onset of 
the disease.  

The Board places less probative weight on the appellant's lay 
statements that his disease was incurred because of stress 
and high caloric intake.  The Board acknowledges that the 
Veteran is competent to report on his symptoms and on the 
occurrence of events in service.  The Board considered 
whether his lay evidence constitutes competent and credible 
evidence of etiology in this particular case.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2006).   In this case, the 
Board concludes that a determination of the etiology and 
onset of diabetes is a complex matter requiring medical 
expertise and that the appellant is not competent to 
determine the etiology of his disorder.  

The Board considered the excerpts of medical journals and 
texts provided by the appellant, noting that there is no 
medical evidence to relate that information to the 
appellant's specific disease and history.  Moreover, the 
Board reviewed the entire article journal article submitted 
by the appellant.  See Richard S. Surwitt & Mark S. 
Schniefer, Role of Stress in the Etiology and Treatment of 
Diabetes Mellitus, Psychosomatic Medicine 55, 380-93 (1993).  
The authors reviewed several human and animal studies and 
concluded that the studies are contradictory and 
inconclusive, showing some patients with increases and others 
decreases in blood glucose in response to stress with 
differences possibly linked to personality variables.   The 
Board also reviewed the entire section of the text excerpt 
entitled "Pathogenesis; Type I DM."  See Dennis L. Kasper, 
et. al., Harrison's Principles of Internal Medicine, 2155 
(16th Ed. 2005).  The authors explained that the diabetes 
mellitus develops as a result of the synergistic effect of 
genetic, environmental, and immunologic factors that destroy 
pancreatic cells.  The authors noted, "Individuals with a 
genetic susceptibility have normal beta cell mass at birth 
but begin to lose beta cells secondary to autoimmune 
destruction that occurs over months to years."  The authors 
noted that the features of diabetes do not become evident 
until the majority of the cells are destroyed and that events 
that trigger the transition to frank diabetes are associated 
with increased insulin requirements such as infections.  

Therefore, the Board concludes that the presumption of sound 
condition is rebutted by clear and unmistakable medical 
evidence in the opinion of a VA physician in September 2006 
and the information in the medical treatises that the onset 
of the appellant's disease was prior to service and that the 
episode of ketoacidosis was a symptomatic manifestation of 
the disease of that preexisting disease. 

The Board further concludes that the presumption of 
aggravation is rebutted by clear and unmistakable evidence 
that the appellant was provided proper medical care and an 
appropriate environment while awaiting discharge and that his 
diabetes mellitus did not undergo an increase in severity.  
The Board places greatest probative weight on the explanation 
and conclusion of the VA physician in September 2006 and on 
the conclusions of the members of the Air Force medical and 
physical evaluation boards who determined that the 
appellant's diabetes was not aggravated by active duty 
service.  Service treatment records showed that the episode 
of ketoacidosis followed only three days of basic training.  
As noted by the physician and as shown in the medical 
treatises, the status of the insulin producing cells of the 
pancreas were not likely made more severe over that short 
period of time.  The appellant experience a reaction to the 
disease and was immediately treated and provided restriction 
of activities and an insulin regimen.  He sustained an 
episode in June 2005 when his symptoms were outside of normal 
control.  However, a military physician noted the appellant's 
report of insulin compliance and suspected the spike in blood 
glucose to be a temporary reaction to respiratory symptoms.  
The physician did not change the insulin regimen, an 
indication that the disease did not increase in severity.  

The Board finds that the appellant's contention that he was 
denied exercise is exactly what his attending physician 
intended when restricting his duties and activities.  The 
Board finds that the contentions that he was denied the 
ability to regulate his disease with insulin by his military 
supervisors and that he was forced to engage in an 
inappropriate diet are not credible.  There is no evidence 
that he sought assistance from his attending medical 
clinicians in response to this perceived improper supervision 
and interference with his prescribed regimen or actions to 
force him to consume inappropriate meals.  The Board also 
does not find credible the assertion that denial of telephone 
access, placement with other airmen being processed for 
separation, and even disrespectful attitudes by military 
supervisors necessarily caused additional stress to aggravate 
the disease.  The contention that a short period of basic 
training or residency in a military barracks aggravated the 
disease was considered by the VA physician in September 2006 
and such factors were found not to be sufficient causes of 
aggravation.  Medical records showed that the appellant was 
placed in an appropriate light duty and residence status and 
was promptly treated for subsequent hypoglycemic reactions 
and respiratory symptoms.  

In an October 2009 brief, the appellant contended that the 
September 2006 VA opinion was inadequate because the examiner 
failed to address the following facts: the condition was not 
diagnosed prior to active service; the appellant never 
experienced symptoms prior to active service; the first 
manifestations appeared in service; the appellant was placed 
on insulin in service; and his disease continued after 
service.  

The Board notes that the appellant has not provided any 
medical examinations or opinions in support of his 
contentions.  The appellant has provided excerpts from 
medical treatises which the Board considered above.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination or opinion to make a decision in the case.  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service or 
another service-connected disability but there is not 
sufficient medical evidence to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Board finds that the December 2005 VA examination 
and the September 2006 VA opinion were adequate because they 
were provided by competent medical practitioners.  The 
examination and opinions were credible because they are 
consistent with the service medical records and the medical 
treatises.  The physician's opinion, service treatment 
records, and the medical treatises explained the etiology and 
pathology of the disease including how it develops over a 
long period of time with a profile of manifestations to 
explain the episode of ketoacidosis and initiation of insulin 
treatment.  Moreover, it is not required that a single 
medical opinion address all the facts of a case.  It is only 
necessary that the opinion be competent and credible and 
together with all other evidence of record be sufficient for 
the Board to make a decision on the claim.  In this case, the 
criteria for obtaining an additional VA medical opinion have 
not been met.  38 C.F.R. § 3.159 (c) (2009).  

The weight of the credible evidence demonstrates that the 
veteran's current type I diabetes mellitus first developed 
prior to service and was not aggravated by service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


